 In the Matter of FORD MOTOR COMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE WORKERS OF AMERICA, A. F. OF L.Case No. 18-R-1307.--4)ecided October 19, 1945Mr. Philip L. Hogan,of Detroit, Mich., for the Company.Illr.George Rogers,of Muskegon Heights, Mich., anddlr. Swen G.Erickson,of L'Anse, Mich., for the Union.Mr. Herman Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union United Automo-bileWorkers of America; A.F. of L., herein called th(^ Union,allegingthat a question affecting commerce had arisen conce'ruing the repre-sentation of employees of Ford Motor Company., L'l,'Vnse, Michigan)herein called the Company,the National LaborRelati\nsBoard p°o-vided for an appropriate hearing upon due notice befor PStephen M.Reynolds, Trial Examiner.The hearing was held at A6cWht i,Michigan,on July 13, 1045.The Company and the Union appeared,participated,aid were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE COMPANYFord Motor Company, a Delaware corporation, having its principaloffices at Detroit, Michigan, operates three plants located at L'Anse,Alberta, and Pequaming, Michigan, where it is ordinarily engaged inthe manufacture of lumber.The Company annually obtains logs,valued at approximately $1,000,000, from its timber holdings and64 N. L. R. B, No. 67.365 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough purchases from "outside sources."Practically all the logsare cut from timber located in the State of Michigan, however, a smallamount is obtained from States other than the State of Michigan.Of the Company's annual sales of lumber, amounting in value to$1,250,000, about 25 percent is shipped to points outside the State ofMichigan.It appears that a substantial amount of the lumber isshipped to the Company's plants at Dearborn, Michigan, where it isused in the manufacture of automobiles; a small percentage is dis-posed of on the commercial market.The Company concedes that its L'Anse ,and Alberta plants, whichare presently manufacturing lumber, are engaged in interstate com-merce. It contends, however, that the Pequaming plant is not subjectto the Board's jurisdiction, inasmuch as that plant has not been oper-ati ig productively since the fall of 19421 This contention lacks merit.Although the Pequaming plant is not now engaged in any manufac-turing operations, O e Company maintains at this plant a force com-posed of firemen f maintenance employees, and plant-protectionemployees.'We perceive no reason to regard, the Pequaming plant'spresent operatior)ls, though they are unproductive, as separate and,distinct from thoperations of the Company's L'Anse and Albertaplants, which are admittedly engaged in iri erstate commerce.TheUnion seeks to r `represent in a single unit the glafit-protection employ-ees of th9 Peq aming plant together with the plant-protection per-sonnel of theCher two plants.Apart from the jurisdictional issuethe Compai2 y raises, it agrees that the scope of this unit is proper.Aih khrree plants normally manufacture the same product, are locatedin the same vicinity, are supervised by a single manager and his assist-ant, and apparently constitute one operating uIiit.The Board's jur-isdiction over the Pequaming plant cannot properly be determinedby regarding that plant in isolation; it must be viewed as part of theCompany's lumber manufacturing business in the L'Anse-Alberta-Pequaming area.3So regarded, the Board's jurisdiction over thePequaming plant is plain.4And it is obvious that a labor disputeinvolving the plant-protection employees at Pequaming might easilylead. to sympathetic strikes and other industrial disturbances amongthe employees of the Company's L'Anse and Alberta plants.Thus,'The manager of all three of the Company's lumber manufacturing plants testified thathe did not know it the Pequaming plant would be placed on a pioducing basis in the future2The duties of the plant-protection employees are set forth in Section IVThe firemenmaintain electric light service and water service for the Pequaming plantThe recorddoes not disclose the duties of the maintenance employeesIt appears that all of thesegroups service not only the Pequaming plant,but also the Company's village at PequamingsThat the Company is generally engaged in interstate commerce cannot be disputed.See, e. g, the followingFord Motor Company.R B. 985, 988,35 N L. R B1082, 1084;45 N. L. R B. 70,71; 47 N. L. R. B.209, 210;54 N. L R B. 82;57 N. L. It. B.1814, 1823;58 N. L. it. B. 1535, 1536.'4 SeeVirginia Electric and Power Companyv.N. L. R. B ,115 F. (2d) 414, 415,416(C. C. A. 4), aff'd 314 U. S. 469;.N.L. R. B. v. Schmidt Baking Co.,Inc,122 F.(2d)162, 163(C. C. A. 4). FORD MOTOR COMPANY367the Pequaming plant's operations can fairly be said to affect inter-state coininerce, and we so find.6We find that the operations of the Company's L'Anse, Alberta, andPequaming plants affect commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile Workers of America, isa labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union until it is certifiedby the Board.A statement of the Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.6We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in agreement that all plant-protection employees ofthe Company's Alberta, Pequaming, and L'Anse, Michigan, plants,exclusive of supervisory employees, constitute an appropriate unit.The parties are in disagreement, however, with reference to the inclu-sion or exclusion of captain-leader, captains, and relief-captains,' theCompany desiring their exclusion on the ground that they are super-visory employees, and the Union contending that their status is suchas to justify their inclusions.The record -discloses that there are the following plant-protectionemployees at the three plants : three gatemen, nine patrolmen, onecaptain-leader, and seven captains.All four classifications areemployed at the L'Anse plant; at the Alberta plant there are onlypatrolmen, and at the Pequaming plant there are only captains.'It is not disputed that all plant-protection employees are under thesupervision of the manager and assistant manager of all three plants.9SeeVirginia Electric and Power Company, supra;andSchmidt Baking Co,Inc., supra.sThe Field Examiner reported that the Union submitted 20 authorization cards, andthat there were 20 employees within the alleged appropriate unit.IThere is no classification of relief-captain, as such.On occasion, however, plant-pro-tection employees substitute for the captains8The record discloses the following, L'Anse-three gatemen, six patrolmen, one cap-tain-leader, three captainsAlberta-three patrolmenPeguamting-fourcaptains.9The Union specifically asked for the exclusion of the chief of the plant-protection de-partmentThe record discloses that although the Company does not maintain such a classi-fication, the manager considers himself in that category.There is some testimony by acaptain that he regards the assistant manager as being the "plant-protection chief." -368DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe plant-protection employees are neither militarized nor uniformed;some hear arms.Insofar as the captains at Pequaming are concerned, the recordreveals, and the Company admits in its brief, that they do not havesupervision over any employees.Their duties consist of making therounds of the plant and the Company's village.The Company con-tends that, because these employees are charged with full respon-sibility for its property, they should be excluded from the unit.Weare of the opinion,, however, that these employees do not exercisesupervisory or managerial functions; accordingly, ve shall includethem within the unit.At the L'Anse plant, which is operated on three shifts, there is acaptain assigned to each shift.The record discloses that the captains,sometimes referred to as desk-captains, sit at a desk in the plant-pro-tection department's headquarters.In the performance of theirduties they follow printed instructions prepared by the manager orassistant manager. It appears that they are in charge of the depart-ment and that they transmit orders to the employees on their respec-tive shifts, which they receive from the manager or assistant manager.The captains assign the plant-protection personnel to various jobs-when necessary ; however, they infrequently instruct them, since theplant-protection employees follow printed instructions prepared bythe manager or assistant manager.The Company's contention thatthe captains have the power to make effective recommendations withrespect to hiring, discharging; and disciplining plant-protection em-ployees is not borne out by the record.No instance is revealed wheresuch recommendations were actually made-There is credible testimony by a captain assigned to the L'Anseplant that he did not consider that he had any supervisory authority;that he had never made any recommendations regarding the status,of.any plant-protection employees; and that he had never been told thathe had such authority.10There was also testimony by a plant-pro-tection employee who substitutes for captains on occasion that in caseswarranting disciplinary action he would consider it his duty to com-municate with the manager for instructions.On the basis of the entirerecord, we are of the opinion that the authority exercised by the cap-tains is not of such nature as to warrant their exclusion as supervisoryemployees.We shall therefore include them in the unit.Likewise,"The manager testified that he had never instructed the captains either in writing ororally that they had the authority to make such recommendationsThe manager's testi-mony that "in a general way * * * when hiring plant-protection personnel he wouldlook for recommendations from the plant-protection department and most likely R ouldcontact the captain," does not, in our opinion, indicate that power to make such recom-mendations has been vested in the captains,or that such recommendations when made,-would be given effective weight. FORD MOTOR COMPANY369we shall include all patrolmen at L'Anse who substitute for captainson occasion.The captain-leader works on the second shift, which appears tobe the busiest part of the day, at both the L'Anse and Alberta plants.',It also appears that he travels occasionally from L'Anse to the othertwo plants, and at times assists the captains.At times he transmitsto the captains orders which he receives from the manager.His rateof pay is 5 cents per hour higher than that of the captains, and 10cents per hour higher than that of the remaining plant-protectionemployees.As in the case of the captains at L'Anse, there is no con-vincing evidence that the captain-leader is vested with or exercisesthe power to recommend effectively the hire, discharge, or disciplineof employees.We shall, therefore, include him in the unit.We find that all plant-protection employees of the Company'sAlberta, Pequaming, and L'Anse, Michigan, plants, including thecaptain-leader, captains, and employees who substitute for captains,but excluding the manager and assistant manager, and all other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyIecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. ,THE DETERMINATION Or REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as a part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ford Motor Com-pany, L'Anse, Michigan, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the datecf this Direction, under the direction and supervision of the RegionalDirector for the Eighteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-He is carried on the pay roll of the L'Anse plant.670417-46-vol. 64-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by InternationalUnion, United Automobile Workers of America, A. F. of L., for thepurposes of collective bargaining.MR.GERARDD. REILLYtooknopart in the consideration of the aboveDecision and Direction of Election.